Citation Nr: 1329185	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-26 383	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a 
bilateral ankle disorder.  

2.  Entitlement to a temporary total evaluation due to 
treatment for a service-connected ankle disorder in January 
2006.  

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American 
Veterans




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1993 to July 
2004.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

FINDING OF FACT

On July 24, 2013, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Throughout the course of the appeal, the Regional Office has 
treated this case as involving two issues.  One surrounding 
the proper evaluation for the ankles, and one surrounding 
the Veteran's ability to maintain substantially gainful 
employment.  See, e.g., September 2006 rating decision; June 
2007 statement of the case.  In so doing, the RO combined 
into one the issues of entitlement to a temporary total 
evaluation for treatment of the bilateral ankle disability 
and entitlement to an increased evaluation for the bilateral 
ankle disability.  It listed the second issue as entitlement 
to a total disability rating based on individual 
unemployability, or TDIU.  As they are separate 
entitlements, the Board has separated the issues into three, 
as noted on the title page of this decision.

During the course of the appeal, the RO granted a TDIU, 
effective in January 2009.  Thereafter, the issue was 
dropped from the subsequent supplemental statement of the 
case, as the RO indicated that it affected a full grant of 
the benefit sought on appeal.  In fact, however, because the 
appeal of TDIU was active from the date of the claim in May 
2006, the grant was only a partial grant of the appeal.  
Thus, the issue of entitlement to a TDIU prior to January 
2009 remained on appeal.  

Regardless, in July 2013, the Veteran contacted the Board 
and indicated that she wished to "withdraw the formal 
hearing and the 2 issues on appeal."  While the Board is 
cognizant that there are actually three issues on appeal, it 
also recognizes that the RO has treated the first two issues 
as one.  Therefore, it is reasonable to conclude that the 
Veteran intended to withdraw her appeal in totality.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant has withdrawn 
this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


